Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.  (Amended)  A device for generating ultrasonic waves in a soft solid, the device comprising:
a body, extending between a front end and a rear end, comprising a front portion having an outer surface extending to the front end and aligned to a central axis, and an inner cavity surface extending inward from a cavity opening at the front end;
a ring aligned to the central axis, surrounding the front portion’s outer surface;
a membrane, which is transparent, mounted to the body such that a region of the membrane obturates the cavity opening and defines, in combination with the inner cavity surface, a cavity;
a plurality of ultrasonic transducers, mounted in the inner cavity surface in an arrangement that generates ultrasonic waves that transmit from the cavity opening, through the region of the membrane, in respective directions that focus the ultrasonic waves at a common focal point, beyond the front end; 
a plurality of light sources, mounted to the ring in a distribution around the central axis and outside the cavity opening, and with respective orientations, the distribution and orientations configured to converge light beams from the plurality of light sources on a convergence point in the soft solid, the convergence point being spaced further from the membrane and from the front end of the body than the common focal point is spaced from the membrane and from the front end of the body, wherein the light sources and their respective distribution and orientations are configured such that the light beams enlighten a zone of the soft solid containing the convergence point and the common focal point; and
a video camera, arranged in the body separated from the cavity in a direction toward the rear end of the body by an optically transparent member, the video camera having a boresight that is aligned with the central axis and crosses the optically transparent member,
wherein:
the video camera is configured to capture, through the membrane and the optically transparent member, images from the zone in the soft solid when the zone is enlightened by the plurality of light beams from the light sources, 
the cavity is filled with a fluid coupling medium, 
the distribution and orientations of the light sources are further configured such that the light beams do not cross into the cavity.

2. (Canceled) 

3. (Previously Presented)  A device according to claim 1, wherein the fluid coupling medium has an acoustic impedance between 1.45 and 1.65 106.kg∙s−1∙m−2. 

4. (Amended) A device according to claim 1, wherein: 
the membrane has an outer region that extends beyond the cavity opening and over the 
the ring is arranged over the outer surface at the front end of the body, in a configuration pinching, between an inner surface of the ring and the outer surface at the front end of the body, region of the membrane, maintaining the membrane against and obturating the cavity opening. 

5-8. (Previously Canceled)  

9. (Previously Presented)  A device according to claim 1, wherein the light sources comprise light emitting diodes (LEDs), and wherein the wavelength of light emitted by the LEDs is between 586 and 605 nm.

10. (Previously Presented)  A device according to claim 1, wherein the video camera has automatic gain control.

11. (Previously Presented)  A device according to claim 1, wherein the ultrasonic transducers are configured to detect scattered ultrasonic waves in the soft solid, arising from the ultrasonic waves transmitted by the device, and wherein the device further comprises a loudspeaker, a screen, a sub-screen, a light emitting diode (LED) or a lamp configured to provide a user with a signal representative of a level of the scattered ultrasonic waves.

12. (Previously Presented)  A device according to claim 1, wherein the ring includes a front edge, at the front end of the body, which is adapted for contacting and bearing against a surface of the soft solid.

13. (Previously Presented)  A device according to claim 1, wherein the body is configured as holdable in one hand. 

14. (Previously Presented)  A device according to claim 1, wherein the video camera is mounted to the body by a mount providing an adjustable position and/or orientation of the video camera within the body.

15. (Previously Presented)  A system for generating ultrasonic waves in a soft solid, the system including:
a device according to claim 1, and
a screen for displaying images captured by the video camera of the device.

16. (Amended)  A method for locally treating a tissue of a subject, in particular by creating cavitation bubbles with ultrasonic waves, comprising: 
placing a device according to claim 1 in contact with a portion of the subject’s skin above the tissue, wherein the soft solid is the tissue, in an orientation that positions the common focal point within 
enlightening the [[a]] zone 
generating cavitation bubbles, by steps comprising actuating the at least two ultrasonic transducers of the device to output respective ultrasonic wave focused at the common focal point, while the device is in said orientation concurrent with enlightening the zone; 
capturing by the video camera, as [[a]] feedback images, s of zone 
displaying, to a user, the feedback images captured by the video camera during capturing; and 
adjusting a placement of the contact of the device on the subject’s skin, or the orientation of the device when in contact with the subject’s skin, or both, in accordance with the displayed feedback images.

17. (Previously Presented) A device according to claim 3, wherein the coupling medium has an acoustic impedance equal to 1.54 106.kg∙s−1∙m−2.

18. (Previously Presented) A  device according to claim 1, wherein the plurality of ultrasonic transducers comprises three ultrasonic transducers.

19. (Previously Canceled) 

20.  (Previously Presented) A device according to claim 1, wherein the region of the membrane that obturates the cavity opening has parallel main surfaces that are spaced apart by a thickness of 35 µm.

21.  (Previously Presented) The device of claim 9, wherein the light sources comprise light emitting diodes (LEDs), and the wavelength of light emitted by the LEDs is in the yellow and/or orange spectrum.

22. (Amended) A device according to claim 1, wherein the arrangement of the ultrasonic transducers and the distribution and orientations of the plurality of light sources are in a mutual configuration that, when the ultrasonic transducers are generating the ultrasonic waves while the front end of the device is against a surface of the soft solid with the device positioned and oriented to place the common focal point within the zone 

23.  (Previously Presented) A device according to claim 1, wherein the distribution and the orientations of the light sources are further configured such that, when the device is against a skin surface of a patient, positioned and oriented to place the convergence point under the common focal point, the light beams from the light sources converge with an angle of convergence between 45o and 60o.

24.  (Previously Presented) A device according to claim 1, wherein the distribution and the orientations of the light sources are further configured such that, when the device is against a skin surface of a patient, positioned and oriented to place the convergence point under the common focal point, the light beams make an angle between 30o and 45o with the skin surface of the patient. 

25.  (Canceled) 

26.  (Previously Presented) The device of claim 1, wherein the ring is an outer ring positioned at the front end of the body, wherein the device further comprises:
an inner ring that is bonded to the front end of the body and has an inner ring outer cylindrical surface; 
an intermediate ring, having an intermediate ring inner cylindrical surface and an intermediate ring outer cylindrical surface, which is arranged over the inner ring in a configuration wherein the intermediate ring inner cylindrical surface surrounds the inner ring outer cylindrical surface,
wherein
the outer ring surrounds the intermediate ring outer cylindrical surface,
a region of the inner ring outer cylindrical surface carries external threads,
a region of the intermediate ring inner cylindrical surface carries internal threads, that are in a threaded engagement with the external threads of the inner ring, 
the outer ring and the inner ring are in a mutual arrangement wherein rotating of the outer ring effects a rotating the intermediate ring, effecting a rotating of the threaded engagement between the inner threads of the intermediate ring and the outer threads of the inner ring, 
wherein the internal threads of the intermediate ring and the external threads of the inner ring  are mutually configured to translate the rotating of the threaded engagement to an axial movement of the outer ring and the intermediate ring relative to the ultrasonic transducers mounted in the cavity surface acoustic, that correspondingly changes both an axial distance from the ultrasonic transducers to the membrane at the front end of the device and an axial distance from the membrane to the common focal point. 

27. (Previously Presented) The device of claim 26, wherein:
the membrane has an outer region that extends beyond the cavity opening and over an outer surface at the front end of the body, 
the outer ring has an outer ring inner cylindrical surface that surrounds the intermediate ring outer cylindrical surface,
the membrane, the intermediate ring outer cylindrical surface, and the outer ring inner cylindrical surface have a mutual configuration that maintains the membrane against and obturating the cavity opening, by a pinching of the outer region of the membrane between the inner cylindrical surface of the outer ring and the outer cylindrical surface of the intermediate ring.

28. (Amended)  A method for locally treating a tissue of a subject, in particular by creating cavitation bubbles with ultrasonic waves, comprising: 
placing a device according to claim 26 in contact with a portion of the subject’s skin above the tissue, wherein the soft solid is the tissue, in an orientation that positions the common focal point within 
enlightening the [[a]] zone 
generating cavitation bubbles, by steps comprising actuating the at least two ultrasonic transducers of the device to output respective ultrasonic wave focused at the common focal point, while the device is in said orientation concurrent with enlightening the zone; 
capturing by the video camera, as [[a]] feedback images, s of zone
displaying, to a user, the feedback images captured by the video camera during capturing; 
adjusting a placement of the contact of the device on the subject’s skin, or the orientation of the device when in contact with the subject’s skin, or both, in accordance with the displayed feedback images; and
adjusting a depth of the penetration of the cavitation bubbles by operations comprising rotating, via rotating the outer ring, the threaded engagement between the inner threads of the intermediate ring and the outer threads of the inner ring.

29. (Amended) A device for generating ultrasonic waves in a region of a soft solid, the device comprising:
a body that extends along a central axis from a front end to a rear end, having a front portion that extends to the front end and has an outer surface, and the front end portion including an inner cavity surface, aligned with the central axis and extending toward the rear end from a cavity opening at the front end;
a membrane that is mounted to the front portion of the body in an arrangement wherein a region of the membrane obturates the cavity opening and, in combination with the inner cavity surface, defines a cavity, the membrane being optically and acoustically transparent;
a plurality of ultrasonic transducers, configured to generate respective ultrasonic waves, and mounted in the inner cavity surface in an arrangement wherein the ultrasonic waves transmit from the cavity opening and focus at a common focal point beyond the front end of the device;
a ring, aligned with the central axis, the ring including a transparent waveguide ring structure and surrounding the cavity opening and the outer surface of the front portion; 
a plurality of light sources mounted to the transparent waveguide ring structure and configured to generate respective light beams; and 
a video camera, arranged in the body separated from the cavity in a direction toward the rear end of the body by an optically transparent member, the video camera having a boresight that is aligned with the central axis and crosses the optically transparent member,
wherein
the transparent waveguide ring structure is configured to receive the light beams from the light sources, and guide and output the received light beams from surface locations on the transparent waveguide ring structure around the cavity opening, as transmitted light beams that: 
converge on a convergence point aligned with the central axis and spaced further from the membrane and from the front end of the body is spaced from the membrane and from the front end of the body, and
have respective distribution and orientations that are configured such that the light beams enlighten a zone of the soft solid containing the convergence point and the common focal point, and
the video camera is configured to capture, through the membrane and the optically transparent member, images from the zone when the zone is enlightened by the plurality of light beams from the light sources. 

30. (Amended)  A device according to claim 29, wherein the ultrasonic transducers are further configured to detect scattered ultrasonic waves in the soft solid 

31. (Canceled) 

32. (Amended)   A device according to claim 29 [[31]], wherein the device further comprises:

wherein the fluid coupling medium has an acoustic impedance between 1.45 and 1.65 106.kg∙s−1∙m−2. 

33. (Previously Presented) A device according to claim 32, wherein the fluid coupling medium has an acoustic impedance equal to 1.54 106.kg∙s−1∙m−2

34. (Canceled) 

35. (Amended)  A device according to claim 29 [[34]], wherein the video camera has automatic gain control.

36. (Amended)  A device according to claim 29 [[34]], wherein the video camera is mounted to the body by a mount providing an adjustable position and/or orientation of the video camera within the body.

37. (Amended)  A method for locally treating a tissue of a subject, in particular by creating cavitation bubbles with ultrasonic waves, comprising: 
placing a device according to claim 29 [[34]] in contact with a portion of the subject’s skin above the tissue, wherein the soft solid is the tissue, in an orientation that positions the common focal point within 
enlightening the [[a]] zone 
generating cavitation bubbles, by steps comprising actuating the at least two ultrasonic transducers of the device to output respective ultrasonic wave focused at the common focal point, while the device is in said orientation concurrent with enlightening the zone; 
capturing by the video camera, as [[a]] feedback images, [[an]] images of zone 
displaying, to a user, the feedback images captured by the video camera during capturing; and
adjusting a placement of the contact of the device on the subject’s skin, or the orientation of the device when in contact with the subject’s skin, or both, in accordance with the displayed feedback images.

38. (Amended) A device according to claim 29 [[34]], wherein the ring is an outer ring positioned at the front end of the body, wherein the device further comprises:
an inner ring that is bonded to the front end of the body and has an inner ring outer cylindrical surface; 
an intermediate ring, having an intermediate ring inner cylindrical surface and an intermediate ring outer cylindrical surface, arranged over the inner ring in a configuration wherein the intermediate ring inner cylindrical surface surrounds the inner ring outer cylindrical surface,
wherein
the outer ring surrounds the intermediate ring outer cylindrical surface,
a region of the inner ring outer cylindrical surface carries external threads,
a region of the intermediate ring inner cylindrical surface carries internal threads, which are in a threaded engagement with the external threads of the inner ring, 
the outer ring and the inner ring are in a mutual arrangement wherein rotating of the outer ring effects a rotating the intermediate ring, effecting a rotating of the threaded engagement between the inner threads of the intermediate ring and the outer threads of the inner ring, 
wherein the internal threads of the intermediate ring and the external threads of the inner ring are mutually configured to translate the rotating of the threaded engagement to an axial movement of the outer ring and the intermediate ring relative to the ultrasonic transducers mounted in the cavity surface acoustic, that correspondingly changes both an axial distance from the ultrasonic transducers to the membrane at the front end of the device and an axial distance from the membrane to the common focal point. 

39. (Previously Presented) A device according to claim 38, wherein:
the membrane has an outer region that extends beyond the cavity opening and over an outer surface at the front end of the body, 
the outer ring has an outer ring inner cylindrical surface that surrounds the intermediate ring outer cylindrical surface,
the membrane, the intermediate ring outer cylindrical surface, and the outer ring inner cylindrical surface have a mutual configuration that maintains the membrane against and obturating the cavity opening, by a pinching of the outer region of the membrane between the inner cylindrical surface of the outer ring and the outer cylindrical surface of the intermediate ring.

40. (Amended) A method for locally treating a tissue of a subject, in particular by creating cavitation bubbles with ultrasonic waves, comprising: 
placing a device according to claim 38 in contact with a portion of the subject’s skin above the tissue, wherein the soft solid is the tissue, in an orientation that positions the common focal point within 
enlightening the [[a]] zone 
generating cavitation bubbles, by steps comprising actuating the at least two ultrasonic transducers of the device to output respective ultrasonic wave focused at the common focal point, while the device is in said orientation concurrent with enlightening the zone; 
capturing by the video camera, as [[a]] feedback images zone 
displaying, to a user, the feedback images captured by the video camera during capturing; 
adjusting a placement of the contact of the device on the subject’s skin, or the orientation of the device when in contact with the subject’s skin, or both, in accordance with the displayed feedback images; and
adjusting a depth of the penetration of the cavitation bubbles by operations comprising rotating, via rotating the outer ring, the threaded engagement between the inner threads of the intermediate ring and the outer threads of the inner ring.

41. (Previously Presented)  A system for generating ultrasonic waves in a region of a soft solid, the system including:
a device according to claim 34, and
a screen for displaying images captured by the video camera of the device.

Authorization for this examiner’s amendment was given in an interview with Laurence Stein on 08/26/2022.

Allowable Subject Matter
Claims 1, 3-4, 9-18, 20-24, 26-41 distinguish over the prior art. For example, while Shalgi (20100217161) teaches some of the aspects of the independent claims, Shalgi fails to teach at least the membrane defines, in combination with an inner cavity surface, a cavity, the video camera, arranged in the body separated from the cavity in a direction toward the rear end of the body by an optically transparent member, the plurality of light sources, mounted to a ring aligned to the central axis surrounding the front portions outer surface, the light beams enlighten a zone of the soft solid containing the common focal point, and the distributions and orientations of the light sources are further configured such that the light beams do not cross into the cavity. 
Additionally, Lacoste (20090306502) teaches some aspects of the independent claims, but fails to teach at least a ring aligned with the central axis, surrounding the front portions outer surface, a plurality of light sources, mounted to the ring in a distribution around the central axis outside the cavity opening, a video camera, arranged in the body separated from the cavity in a direction toward the rear end of the body by an optically transparent member.
While Altshuler (20050156382) cures some of the deficiencies of both Shalgi and Lacoste (e.g. light sources mounted in a ring around a device enlightening a zone containing a convergence point of the light sources and target treatment zone, wherein the convergence point is spaced further from the device and from the front end of the body than the common focal point is spaced from the membrane and from the front end of the body), Altshuler fails to teach at least a video camera separated from a cavity in a direction toward the rear end by an optically transparent member, among other deficiencies of Shalgi and Lacoste. 
For these reasons, as well as others, the prior art collectively does not teach the combination of elements presented in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793